The deceased was the sworn officer of the town, to whom all money received by the defendant as collector, on account of taxes, was payable, and was moreover required by law to keep an account and record of his financial transactions, and make official report to the town. Laws 1869, c. 26, ss. 3, 4. The book in question purported on the outside to be such official record; was so used by him in settling with his successor, and in the examination made by the expert; had not been since altered; contained apparently the original entries, such as it was his duty to make in the usual course of his official business, both against and for his interest; and was in his hand-writing. It was therefore admissible upon the issue between the parties (1 Gr. Ev., s. 115), and afforded evidence competent to be considered and weighed by the referee in connection with the other evidence in the case. The objection to its credibility did not affect its competency, but only the weight to which it was entitled. The exception is overruled.
Judgment on the report.
ALLEN, J., did not sit: the others concurred. *Page 60